Per Curiam.
Respondent was admitted to practice by this Court in 1960. He maintains an office for the practice of law in the City of Binghamton.
By orders to show cause dated February 3, 1993, and May 12, 1993, petitioner, the Committee on Professional Standards moves to suspend respondent from the practice of law pending his full compliance with a subpoena duces tecum and pending his payment of certain stenographic costs.
The subpoena, dated November 12, 1992, directed respondent’s appearance before petitioner to be examined under oath on December 2, 1992, and to produce certain records and documents pertaining to a client. Respondent appeared at the hearing but has failed, to date, to fully comply with the directive to produce records and documents, despite repeated requests and warnings from petitioner. Respondent has not offered any explanation for his noncompliance. Neither has he responded to the instant motion to suspend, which was personally served upon him, thereby evincing a disinterest in his fate as an attorney. Under such circumstances, we exercise our discretion under section 806.4 (b) of this Court’s rules (22 NYCRR 806.4 [b]) and grant petitioner’s motion to suspend respondent pending compliance with the subpoena duces tecum.
Because we suspend respondent for failure to fully comply *994with the subpoena, we do not address petitioner’s motion to suspend him pending payment of certain stenographic costs, which he is obligated to pay pursuant to section 806.4 (e) of this Court’s rules (22 NYCRR 806.4 [e]), and we dismiss said motion.
Yesawich Jr., J. P., Levine, Crew III, Mahoney and Casey, JJ., concur. Ordered that petitioner’s motion to suspend respondent pending his full compliance with a subpoena duces tecum dated November 12, 1992, is hereby granted; and it is further ordered that Daniel E. Lyons be and hereby is suspended from the practice of law, effective 20 days after entry of this order, pending full compliance with the subpoena duces tecum dated November 12, 1992, and until further order of this Court; and it is further ordered that for the period of suspension respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and he hereby is forbidden to appear as an attorney or counselor at law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this Court [22 NYCRR 806.9] regulating the conduct of disbarred, suspended or resigned attorneys; and it is further ordered that petitioner’s motion to suspend respondent pending his payment of stenographic costs pursuant to section 806.4 (e) of this Court’s rules is hereby dismissed.